Case 1:19-cr-00253-TSE Document 418 Filed 11/20/20 Page 1 of 2 PagelD# 2073

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

UNITED STATES OF AMERICA )
Vv. ) Criminal No. 1:19-er-253

JARED EDWARD JAUREQUI,

Defendant. )

ORDER

This matter is before the Court on Defendant Jared Jaurequi’s Motion for Review and
Reconsideration of Bond (Dkt. 386). On September 17, 2020, arguments were heard on the motion.
This matter has been fully briefed and orally argued and is now ripe for disposition.

Defendant is currently in pretrial detention at Alexandria Detention Center following
multiple violations of defendant’s conditions of pretrial release. See United States v. Dallmann,
No. 1:19-cr-253 (E.D. Va. Sept. 21, 2020) (Order). Defendant moves for a transfer to in-patient
drug rehabilitation treatment. At the September 17 hearing, credible evidence was heard
establishing that defendant has not previously sought in-patient drug rehabilitation treatment and
would not be a suitable candidate for such in-patient treatment because he is a flight risk with a
history of violating court orders. Thus, defendant’s motion must be denied. It appears from
testimony at the September 17 hearing that the District of Nevada does not allow out-of-state
defendants to participate in District of Nevada inpatient drug treatment programs. Nonetheless,
defendant is encouraged both to avail himself of drug treatment programs available at Alexandria
Detention Center and, if possible, to seek private treatment in Nevada once he is released.

Accordingly, for the reasons stated above and for the reasons stated on the bench,

It is hereby ORDERED that Defendant Jared Jaurequi’s Motion for Review and

Reconsideration of Bond (Dkt. 386) is DENIED.
Case 1:19-cr-00253-TSE Document 418 Filed 11/20/20 Page 2 of 2 PagelD# 2074

The Clerk is directed to provide a copy of this Order to all counsel of record.

fs} p

T. 8. Ellis, III hua
United States Distri¢t Judge

Alexandria, Virginia
November 20, 2020
